 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT is entered into as of this 19th day of October,
2011 by and between DAM Holdings, Inc. (the “Company”) and Eric Brown (together
with any affiliated entities, “Brown”).

 

Whereas, OSO USA LLC (“OSO”) proposes to merge into a wholly-owned subsidiary of
the Company (the “Merger”); and

 

Whereas, Brown has provided financing to OSO and discharged indebtedness of the
Company prior to the date hereof in contemplation of the Merger; and

 

WHEREAS, the term sheet for the transaction stipulated that the Company would
have no more than $5,000 of liabilities at the closing of the Merger; and

 

WHEREAS, Brown wishes the Company to retain the additional liabilities set forth
on Schedule A hereto (which liabilities shall include interest, penalties and
fees both accrued and accruing after the date hereof with respect thereto and
which are collectively referred to herein as the “Indemnified Obligations”); and

 

WHEREAS, Brown wishes to indemnify the Company in the event that the Company
pays any of the Indemnified Obligations; and

 

NOW, THEREFORE, in consideration of the premises, the parties hereto agree as
follows:

 

1.Indemnification. Brown hereby irrevocably and unconditionally indemnifies and
agrees to hold harmless the Company against and in respect of the Indemnified
Obligations and any other liability, damage or deficiency, all actions, suits,
proceedings, demands, assessments, judgments, costs and expenses, including
attorneys’ fees, related to the Indemnified Obligations.

 

2.Payments by the Company. The Company shall not be required to contest or
dispute in any manner whatsoever any claim for payment by a holder of an
Indemnified Obligation, by any third party acting on behalf of any such holder
or by any third party that has been assigned such holder’s rights with respect
to such Indemnified Obligation. Brown’s obligation with respect to any
Indemnified Obligation hereunder shall be immediate upon receipt by him from the
Company of written notice that the Company has paid such Indemnified Obligation
and the amount thereof. Should the Company pay any Indemnified Obligation by
issuing shares of its Common Stock, Brown shall have the option to indemnify the
Company hereunder with respect to such Indemnified Obligation by (a) issuing to
the Company the same number of shares of Common Stock as were issued by the
Company, (b) paying cash to the Company in an amount equal to the full amount of
the Indemnified Obligation discharged, or (c) reducing the amount of the Brown
Debt (as defined herein) by an amount equal to the full amount of the
Indemnified Obligation.

 

3.Termination of an Indemnified Obligation. In the event that Brown is able to
obtain on behalf of the Company a release of any of the Indemnified Obligations
in form and substance satisfactory to counsel for the Company, Brown’s
obligation to indemnify the Company with respect to such Indemnified Obligations
shall be released.

 

4.Security. For so long as any of the Indemnified Obligations shall remain a
liability of the Company, Brown shall not have the right (a) to enforce any
obligation of the Company or any of its subsidiaries to Brown (“Brown Debt”) or
(b) to convert any Brown Debt to shares of the Company’s common stock
(notwithstanding that Brown may have been granted the right to do so in any Note
or Notes issued by the Company with respect to Brown Debt), in each instance in
an amount equal to the total amount of the Indemnified Obligations for which
Brown continues to indemnify the Company hereunder.

 

Page 1

 

 

5.Counterparts. This Agreement may be executed by the parties in separate
counterparts, each of which when so executed and delivered will be deemed an
original, but all of which together will constitute one and the same Agreement.
In pleading or proving this Agreement, it will not be necessary to produce or
account for more than one such counterpart.

 

6.Binding Effect and Benefits. This Agreement will bind and inure to the benefit
of the parties hereto and their respective successors and permitted assigns.
Nothing in this Agreement is intended or will confer any rights or remedies on
any person other than the parties hereto, their respective successors and
permitted assigns.

 

7.Notice. Notice shall be given to the parties hereof as provided in Section 5.6
of the Note Purchase Agreement between the Company and Progeny Consulting Group
Inc., an affiliate of Brown, dated as of October 7, 2011.

 

8.Captions. The captions of section or subsections of this Agreement are for
reference only and shall not affect the interpretation or construction of this
Agreement.

 

[Signature Page Follows]

 

IN WITNESS WHEREOF, the parties hereto have entered into and signed this
Agreement as of the date and year first above written.

 

DAM HOLDINGS, INC.           By: /s/ Fouad Kallamni   /s/ Eric Brown   Name:
Fouad Kallamni   Eric Brown   Title: President    

 

Page 2

 

 

SCHEDULE A

INDEMNIFIED OBLIGATIONS

 

Open Accounts Payable   Pritchett Siler & Hardy $    36,894     Promissory Notes
  Onopa, Ronald $      5,927 Pecoraro, Onofrio $    23,685 Honegger, Joel
$      5,921 Nichols, David $    23,672 Montepara, Arturo $      6,442     Total
$  102,541

 

/s/ Eric Brown  

 

Page 3

 